PUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 17-6709


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

STEVEN LAVONNE MORRIS, a/k/a Worm,

                   Defendant - Appellant.


Appeal from the United States District Court for the Eastern District of Virginia, at
Newport News. Mark S. Davis, Chief District Judge. (4:13-cr-00025-MSD-LRL-1;
4:15-cv-00104-MSD)


Argued: December 12, 2018                                    Decided: March 8, 2019


Before AGEE, DIAZ, and HARRIS, Circuit Judges.


Affirmed by published opinion. Judge Harris wrote the opinion, in which Judge Agee
and Judge Diaz joined.


ARGUED: Kyle Russell Hosmer, MCGUIREWOODS LLP, Richmond, Virginia, for
Appellant. Richard Daniel Cooke, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee. ON BRIEF: R. Trent Taylor, MCGUIREWOODS
LLP, Richmond, Virginia, for Appellant. G. Zachary Terwilliger, United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.
PAMELA HARRIS, Circuit Judge:

       Steven Lavonne Morris was sentenced as a career offender under the Sentencing

Guidelines, based in part on a prior Virginia conviction for attempted abduction. Morris

now seeks relief under 28 U.S.C. § 2255, arguing that his counsel was ineffective for

failing to object to use of that conviction as a predicate crime of violence. Because

precedent at the time of Morris’s 2013 sentencing did not strongly suggest that his career

offender enhancement was improper, see United States v. Carthorne, 878 F.3d 458, 466

(4th Cir. 2017), we find that counsel was not ineffective. We therefore affirm the district

court’s denial of Morris’s § 2255 motion.



                                            I.

       In 2013, Morris pleaded guilty to one count of conspiring to distribute cocaine and

cocaine base. The probation office prepared a Presentence Investigation Report (“PSR”),

and based on Morris’s criminal history, recommended that Morris be designated a “career

offender” under § 4B1.1 of the United States Sentencing Guidelines. As relevant here,

that provision applies when a defendant “has at least two prior felony convictions of

either a crime of violence or a controlled substance offense.” U.S.S.G. § 4B1.1(a). The

probation office identified two such convictions: a 1995 drug conviction that qualified as

a “controlled substance offense,” and – at issue here – a 2005 conviction for attempted

abduction under Virginia law that constituted a “crime of violence.”          As a career

offender, Morris’s advisory sentencing range would increase substantially, from 262 to



                                            2
327 months’ imprisonment to 360 months to life in prison. See U.S.S.G. ch. 5, pt. A

(sentencing table).

       At Morris’s 2013 sentencing hearing, defense counsel did not object to the

proposed career offender enhancement. Morris, however, addressed the court directly

and opposed the enhancement, raising a technical argument about the PSR’s calculation

of his criminal history points. After an adjournment to allow the parties to brief the issue,

the district court ultimately adopted the PSR’s sentencing calculations, including the

career offender enhancement. Morris’s counsel then argued successfully for a downward

variance from the advisory range of 360 months to life in prison: In light of factors such

as Morris’s acceptance of responsibility and cooperation with the government, the district

court sentenced Morris to 294 months’ imprisonment, to be followed by five years of

supervised release.

       Morris, represented by a new attorney, appealed his sentence and again challenged

his designation as a career offender. This court dismissed the appeal as barred by the

appellate waiver in Morris’s plea agreement. See United States v. Morris, No. 13-4868

(4th Cir. Apr. 28, 2014).

       Morris then filed the 28 U.S.C. § 2255 petition that is the subject of this appeal,

moving to vacate, set aside, or correct his sentence and raising ineffective assistance of

counsel claims regarding both his trial and appellate counsel. Included among those

claims was the contention that Morris’s trial counsel was constitutionally ineffective

because he failed to argue that Morris’s attempted abduction conviction did not qualify as

a crime of violence under the career offender Guideline.

                                             3
       The district court denied Morris’s motion without an evidentiary hearing, finding

that the record conclusively demonstrated that neither trial counsel nor appellate counsel

was constitutionally ineffective. The district court carefully reviewed Morris’s claim

regarding his trial counsel’s failure to object to his career offender enhancement.

According to Morris, the court explained, because Virginia’s abduction offense covers

abduction committed by “deception” as well as by “force” or “intimidation,” see Va.

Code Ann. § 18.2-47, it did not qualify as a crime of violence under the career offender

Guideline in effect in 2013, and his counsel performed deficiently in failing to make that

argument.

       The court rejected that contention for two reasons. First, it explained, the relevant

Guidelines commentary enumerated “kidnapping” as a crime of violence, and Virginia’s

abduction statute expressly provides that “abduction” and “kidnapping” are synonymous.

And second, the court found, Morris had failed to point to precedent from the time of his

sentencing suggesting that Virginia’s abduction offense would not qualify as a crime of

violence under the “broadly-interpreted residual clause” of the career offender Guideline.

J.A. 385. Instead, the precedent was to the contrary: “[T]he Fourth Circuit repeatedly

held that crimes which could be completed through alternative, non-violent elements

nonetheless qualified as [] violent felon[ies] due to the potential risk of injury.” Id. For

both those reasons, the court concluded, “trial counsel’s decision, to forgo an argument

that attempted abduction was not a crime of violence, was within counsel’s acceptable

wide range of professional judgment” and not constitutionally deficient. J.A. 387. And



                                             4
for good measure, the district court also held that Morris could not show the prejudice

necessary to prevail on an ineffective assistance claim.

       Morris filed a timely petition for a certificate of appealability, contending that the

district court erred in finding that his trial counsel was not ineffective and in denying his

§ 2255 motion.     We granted a certificate of appealability limited to one question:

“Whether trial counsel was ineffective for failing to object to the use of Morris’[s]

attempted abduction conviction as a predicate offense to sentence him as a career

offender.” United States v. Morris, No. 17-6709 (4th Cir. Mar. 16, 2018).



                                             II.

       When reviewing an appeal from the denial of a § 2255 motion, we review the

district court’s legal conclusions de novo. United States v. Carthorne, 878 F.3d 458, 464

(4th Cir. 2017). For the reasons given below, we affirm the district court’s denial of

Morris’s § 2255 motion.

                                              A.

       This appeal turns on whether Morris’s trial counsel rendered constitutionally

ineffective assistance because he failed to argue that Virginia’s abduction offense did not

constitute a crime of violence under the career offender Guideline. For context, we begin

by outlining the authorities that govern this question.

       At the time of Morris’s sentencing in 2013, § 4B1.2 of the Sentencing Guidelines

defined a “crime of violence” as any offense that is “punishable by imprisonment for a

term exceeding one year,” and that:

                                              5
       (1) has as an element the use, attempted use, or threatened use of physical
           force against the person of another, or

       (2) is burglary of a dwelling, arson, or extortion, involves use of explosives,
           or otherwise involves conduct that presents a serious potential risk of
           physical injury to another.

U.S.S.G. § 4B1.2(a). Two of those provisions, both in subsection (2), are relevant here. 1

First is that subsection’s list of “enumerated offenses.” As the district court explained,

although kidnapping does not appear in subsection (2) itself, it does appear in the

commentary to § 4B1.2, which “expands upon the roster of enumerated offenses by

specifying additional ones, such as manslaughter and kidnapping, that also constitute

crimes of violence,” United States v. Mobley, 687 F.3d 625, 628–29 (4th Cir. 2012). And

second is what is known as the “residual clause,” reaching offenses that “otherwise

involve[] conduct that presents a serious potential risk of physical injury to another.”

U.S.S.G. § 4B1.2(a)(2). 2 These are independent and alternative grounds for treating an

offense as a crime of violence; if either is satisfied, then the offense qualifies.

       At issue in this case is whether Morris’s Virginia conviction for attempted

abduction qualifies as a crime of violence under either of those clauses. Abduction under

Virginia law is defined as follows:


       1
        The parties do not dispute that Virginia’s abduction offense is not a crime of
violence under subsection (1).
       2
         Since Morris’s sentencing, the career offender Guideline has been amended, and
the residual clause deleted. See U.S.S.G. § 4B1.2 (2016). For purposes of evaluating
defense counsel’s performance, however, we use the career offender Guideline that was
in effect at the time Morris was sentenced, and it is that provision we reference
throughout this opinion. See Carthorne, 878 F.3d at 462 n.2.


                                               6
      Any person who, by force, intimidation or deception, and without legal
      justification or excuse, seizes, takes, transports, detains or secretes another
      person with the intent to deprive such other person of his personal liberty or
      to withhold or conceal him from any person, authority or institution
      lawfully entitled to his charge, shall be deemed guilty of “abduction.” . . .
      The terms “abduction” and “kidnapping” shall be synonymous in this
      Code.

Va. Code Ann. §§ 18.2-47(A), (C) (emphases added).

      Morris acknowledges that when he was sentenced in 2013, there was no

authoritative Fourth Circuit decision addressing whether Virginia’s abduction offense

constitutes a crime of violence for purposes of the career offender Guideline.          But

according to Morris, Virginia abduction does not – and did not in 2013 – constitute a

crime of violence under either of the relevant clauses of § 4B1.2(a)(2).           Because

Virginia’s abduction offense criminalizes a broader range of conduct than the generic

crime of “kidnapping” enumerated in § 4B1.2(a)(2) and its commentary, Morris argues, it

cannot qualify under the enumerated offenses clause.         See United States v. Flores-

Granados, 783 F.3d 487, 490 (4th Cir. 2015) (state offense constitutes a crime of

violence under the enumerated offenses clause only if it “falls within the generic

definition” of an enumerated offense). And because it criminalizes abduction committed

through non-violent means in the form of “deception,” Morris continues, Virginia’s

abduction offense also does not fall under the residual clause, which applies only when

an offense generates a “serious potential risk of physical injury” that is similar in kind

and degree to the risks posed by the enumerated offenses, United States v. Shell, 789 F.3d
335, 341 (4th Cir. 2015) (quoting U.S.S.G. § 4B1.2(a)(2)).

                                             B.

                                            7
       With that as background, we turn to the issue in this case: not whether Virginia’s

abduction offense in fact constituted a crime of violence under the career offender

Guideline in effect in 2013, but whether Morris’s trial lawyer rendered constitutionally

ineffective assistance by failing to argue the issue. We analyze that question under the

framework set out in Strickland v. Washington, 466 U.S. 668, 687–88 (1984), under

which Morris must show, first, that his lawyer’s performance fell below an objective

standard of reasonableness, and, second, that he was prejudiced by that deficient

performance.    We agree with the district court that Morris cannot show deficient

performance under Strickland’s first prong, making it unnecessary for us to consider the

question of prejudice under the second. See Waine v. Sacchet, 356 F.3d 510, 518 (4th

Cir. 2004).

       In applying Strickland’s performance prong, our “scrutiny of counsel’s

performance [is] highly deferential,” Strickland, 466 U.S. at 689, and we start with “a

strong presumption that counsel’s representation was within the wide range of reasonable

professional assistance,” Harrington v. Richter, 562 U.S. 86, 104 (2011) (internal

quotation marks omitted). To avoid the distorting effects of hindsight, claims under

Strickland’s performance prong are “evaluated in light of the available authority at the

time of counsel’s allegedly deficient performance.” Carthorne, 878 F.3d at 466. A

lawyer does not perform deficiently by failing to raise novel arguments that are

unsupported by then-existing precedent. See United States v. Mason, 774 F.3d 824, 830

(4th Cir. 2014) (“We have consistently made clear that we do not penalize attorneys for

failing to bring novel or long-shot contentions.”).      Nor does counsel fall below

                                           8
Strickland’s standard of reasonableness by failing to anticipate changes in the law, or to

argue for an extension of precedent. See, e.g., United States v. Dyess, 730 F.3d 354, 363

(4th Cir. 2013); Honeycutt v. Mahoney, 698 F.2d 213, 217 (4th Cir. 1983).

      At the same time, however, as we clarified in United States v. Carthorne, counsel

sometimes will be required to make arguments “even in the absence of decisive

precedent.” 878 F.3d at 465–66 (distinguishing Strickland standard from “plain error”

standard).   Even where the law is unsettled, that is, counsel must raise a material

objection or argument if “there is relevant authority strongly suggesting” that it is

warranted. Id. at 466; see also id. at 469 (describing obligation of counsel to object to

sentencing enhancement where then-existing precedent provides a “strong basis” for the

objection). While defense attorneys need not predict every new development in the law,

“they are obliged to make [] argument[s] that [are] sufficiently foreshadowed in existing

case law.” Shaw v. Wilson, 721 F.3d 908, 916–17 (7th Cir. 2013); see also Snider v.

United States, 908 F.3d 183, 192 (6th Cir. 2018) (“We have repeatedly held that counsel

is not ineffective for failing to predict developments in the law, unless they were clearly

foreshadowed by existing decisions.”).

      As Morris acknowledges, his proposed objection to his career offender

enhancement in 2013 would not have been grounded in any direct or authoritative

precedent. The question, then, is whether the authority available at the time of Morris’s

2013 sentencing nevertheless “strongly suggested,” Carthorne, 878 F.3d at 468, that

Virginia’s abduction offense was not a crime of violence under the career offender

Guideline, so that constitutionally competent counsel would have raised an objection.

                                            9
Like the district court, we conclude that then-existing precedent, both within and outside

of this circuit, did not strongly suggest that such an objection was warranted.

       We need address only briefly Morris’s first argument: that case law at the time of

his sentencing strongly suggested that abduction under Virginia law is broader than

generic “kidnapping,” and thus does not qualify as a crime of violence under

§ 4B1.2(a)(2)’s enumerated offenses clause. As Morris points out, at the time of his

sentencing, the only federal circuit court to have squarely addressed this question had

adopted precisely his argument, holding that Virginia’s abduction statute “outlaws

conduct far broader and less serious than the generic definition” of kidnapping. United

States v. De Jesus Ventura, 565 F.3d 870, 877 (D.C. Cir. 2009). (And since Morris’s

sentencing, this circuit has held that to fall within generic kidnapping, an offense “must

contain as an element an [] aggravating factor” in addition to “restraint by force, threat or

fraud,” Flores-Granados, 783 F.3d at 497 – calling into additional question whether

Virginia’s abduction offense could qualify.) So we may assume, for purposes of this

appeal, that Morris is correct, and that case law at the time of his sentencing “strongly

suggested” that his abduction conviction was not a crime of violence by virtue of

kidnapping’s enumeration in the career offender Guideline.

       But even so, counsel’s failure to object to Morris’s designation as a career

offender would not constitute deficient performance unless there also was a strong basis,

in 2013, for arguing that Virginia’s abduction offense was not a crime of violence under

§ 4B1.2(a)(2)’s residual clause – which, if applicable, would provide an independent

ground for Morris’s sentencing enhancement. We thus turn to Morris’s second argument:

                                             10
that at the time of his sentencing, precedent strongly suggested that abduction under

Virginia law fell outside the residual clause, as well, because it could be committed

through non-violent “deception” and thus would not present “a serious potential risk of

physical injury” under § 4B1.2(a)(2) in the ordinary case. 3

       Like the district court, we disagree. The problem for Morris is not simply that the

law in 2013 was unsettled, in that there was no authoritative precedent addressing the

status of Virginia’s abduction offense under the residual clause. The problem is that what

law there was, far from “strongly supporting” Morris’s argument, tilted decidedly in the

other direction, making it unlikely (though not inconceivable) that his claim could

succeed. And under those circumstances, trial counsel’s failure to object to the career

offender enhancement does not fall below the professional norms of reasonableness that

govern Strickland’s performance prong. See Carthorne, 878 F.3d at 465 (describing

performance standard).

       First, by 2013 many courts of appeals had considered statutes very similar to

Virginia’s, and concluded – contrary to Morris’s contention – that the residual clause

does apply to kidnapping offenses that encompass kidnapping by deceit.               Even if

originally accomplished by non-violent means, these courts reasoned, kidnapping posed a

serious risk of physical injury because of the likelihood that the victim, once alerted to his



       3
         In applying the residual clause in effect at the time of Morris’s sentencing, we
employ a “distinctive form” of the categorical approach, asking whether “the ordinary
case of an offense poses the requisite risk.” Sessions v. Dimaya, 138 S. Ct. 1204, 1211
(2018) (internal quotation marks omitted).


                                             11
or her circumstances, would resist: “[U]nlawful restraint necessarily targets another

person for the specific purpose of substantially curtailing that person’s freedom of

movement. Such conduct categorically sets the stage for a violent confrontation between

victim and assailant.” Harrington v. United States, 689 F.3d 124, 133 (2d Cir. 2012)

(internal quotation marks and citation omitted); see also United States v. Kaplansky, 42
F.3d 320, 324 (6th Cir. 1994) (“That deception may be used to effect the kidnapping does

not erase the ever-present possibility that the victim may figure out what’s really going

on and decide to resist, in turn requiring the perpetrator to resort to actual physical

restraint if he is to carry out the criminal plan.”). 4

       Second, as the district court emphasized, while this circuit had not addressed

kidnapping by deceit specifically, we had employed the same reasoning to find that other

offenses that can be committed by deceit or non-violent means nevertheless come within

the residual clause because of the substantial risk of confrontation. In United States v.

Mobley, 40 F.3d 688, 696 (4th Cir. 1994), for instance, this court found that

pickpocketing by stealth constitutes a violent crime because “whenever the pickpocketing

fails and the criminal is detected, a confrontation is likely, and the stealthy pickpocketing

can progress into something far uglier.” Even if the crime initially could be committed

by non-violent means, we explained, it nevertheless posed “the requisite potential for


       4
        Though Harrington and Kaplansky addressed the residual clause of the Armed
Career Criminal Act, we rely interchangeably on precedent under that statute and the
career offender Guideline, as “the two terms [were] defined in a substantively identical
manner” at the time of Morris’s sentencing. See United States v. Carthorne, 726 F.3d
503, 511 n.6 (4th Cir. 2013) (internal quotation marks omitted).


                                                12
serious physical injury to another.” Id.; see also United States v. Custis, 988 F.2d 1355,

1364 (4th Cir. 1993) (finding that breaking and entering constitutes a violent crime under

the residual clause because it presents a serious risk of confrontation).       Again, our

authoritative circuit precedent in 2013 did not address either Virginia’s abduction offense

or kidnapping by deceit specifically. But it did squarely address the critical premise of

Morris’s argument – that a crime that can be committed non-violently, as by deceit,

cannot qualify as a crime of violence under the residual clause – and found it wanting.

       And finally, as of 2013, we had held in a non-precedential, unpublished opinion

that the very offense at issue here – Virginia abduction – fell within § 4B1.2(a)(2)’s

residual clause. See United States v. Washington, 336 F. App’x 343, 345 (4th Cir. 2009)

(applying § 4B1.2(a)’s definition of crime of violence to find that defendant committed

Grade A violation of supervised release under U.S.S.G. § 7B1.1). To be clear, that

decision does not constitute binding authority under our circuit rules, so it would not have

foreclosed a contrary argument by counsel.        And an unpublished and non-binding

decision rejecting a defendant’s position may not in all cases establish that counsel has no

obligation to advance that position; whether the totality of relevant precedent strongly

suggests that a material argument or objection is warranted will require a case- and

context-specific analysis. But in this case, given the other precedent arrayed against

Morris’s contention, our decision in Washington further confirms that there was no strong

basis for an objection to Morris’s career offender enhancement in 2013.

       Against this extensive authority, Morris points us to a circuit court opinion from

2006 suggesting that kidnapping by deceit may not constitute a crime of violence under

                                            13
the residual clause because it does not categorically present a danger of physical harm.

See United States v. Gilbert, 464 F.3d 674, 678–81 (7th Cir.). He also quotes the D.C.

Circuit’s observation that Virginia abduction covers “less serious offenses” than generic

kidnapping, De Jesus Ventura, 565 F.3d at 878, which suggests, Morris argues, that it

does not pose the same degree of risk as the enumerated kidnapping offense. But this

line of argument misunderstands the nature of the Strickland inquiry. It is not enough for

Morris to prevail under Strickland’s performance prong that the law on this question was

unsettled at the time of his sentencing, or that an objection would have been plausible and

non-frivolous. Morris can prevail only if the relevant precedent strongly suggested that

an objection was warranted, and a couple of out-of-circuit cases, weighed against the

countervailing authority described above, is not enough to clear that bar. See Honeycutt,
698 F.2d at 217 (“While some may contend that counsel, nevertheless, should have been

aware of and raised the recent law of a lone federal circuit court, we simply do not agree

that failure to do so is indicative of incompetence.”). 5




       5
         Morris also points to a Second Circuit decision holding that a kidnapping offense
that criminalizes the abduction of minors without their parents’ consent – as, he alleges,
Virginia’s abduction offense does – falls outside the residual clause. See Dickson v.
Ashcroft, 346 F.3d 44, 51–52 (2003). But the offense at issue in Dickson, as the Second
Circuit explained, extended to cases in which a child victim acquiesces to his or her
kidnapping, eliminating the risk of confrontation that otherwise would trigger the residual
clause. Id. Here, by contrast, Virginia’s statute expressly requires that an abduction be
committed “by force, intimidation or deception,” Va. Code Ann. § 18.2-47(A),
precluding “consensual” kidnapping of children and giving rise to a risk of confrontation
if and when any deception is uncovered.


                                              14
      Because the relevant precedent at the time of Morris’s 2013 sentencing did not

strongly suggest that a Virginia abduction conviction was not a predicate crime of

violence for purposes of the career offender Guideline, counsel’s failure to raise that

argument did not constitute deficient performance under Strickland.         And because

Morris’s ineffective assistance claim may be disposed of solely on the basis of that legal

judgment, we reject Morris’s argument that the district court abused its discretion by

failing to hold an evidentiary hearing. See 28 U.S.C. § 2255(b) (district courts need not

hold evidentiary hearings where “the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief”). We therefore affirm the

judgment of the district court denying Morris’s § 2255 petition.



                                           III.

      For the foregoing reasons, we affirm the judgment of the district court.

                                                                             AFFIRMED




                                            15